DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on March 5, 2021. At this time, claims 1-14 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7,8, 10, 11,12,13, and 14 are rejected under 35 U.S.C 103 as being unpatentable over Manzella et al. (US 2015/0030027 A1, hereinafter referred to as Manzella) in view of HEO YOUNG JUN et.al, NPL document “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control systems”, IDS submitted 12/10/2021.  

Claims 1 and 14. Manzella discloses a communication system for one-way transmission, (See [0012]; [0012-0013] Ethernet Layer 2 (L2) switching allows frames to be switched in the network based on their MAC address or filtered based on the optional VLAN identifier 15.  a broadcast sent by a station on the LAN is sent to all physical segments of the switched LAN.) comprising: 
receive a signal and obtain data from the signal; (paragraph [0038]; fig. 5, elements 510, 511, 512, 513, 514, 515, 516, 517).  [Like the traffic group A ports (510,512, 514, 516), the traffic group B ports (511, 513,515, 517) are arranged to both receive and transmit data, and all 8-ports both receive and transmit data; a RJ45 connector is commonly used on category 5/5e cables to connect external devices to one another via ports 510-517 of switch 500.]
pack the data to generate at least one data packet; (paragraph [0004]; fig. 1, elements 10, 11, 13, 14, 15, 17, 18).  [Packet-switched data is transmitted in frames and to synchronize receiving nodes, each Ethernet frame 10 includes a 56-bit preamble 11 and an eight-bit start of frame delimiter 12;  a destination address 13, a source address 14, and one or more virtual LAN identifiers 15 follow the preamble, and a  type/length identifier precedes a media access control (MAC) data 17 and a packet assembler/disassembler (PAD) 18 that vary in length from 46 to 1500 octets, with a frame check sequence 18 adding four more octets.]  (NOTE: The insertion of VLAN identifier is equivalent to “pack the first data packet with a first virtual local area network identifier.”)  
and transmit the at least one data packet to the programmable logic device, paragraphs [0012], [0043]; fig. 1, elements 13, 15; fig. 6) wherein the programmable logic device is configured to: 
determine whether to output the at least one data packet according to the filtering rule. (paragraphs [0012], [0043]; fig. 1, elements 13, 15; fig. 6).  [Ethernet Layer 2 (L2) switching allows frames to be switched in the network based on their MAC address or filtered based on the optional VLAN identifier 15; when a frame arrives at the switch, the switch checks the frame's destination MAC address 13 and, if known, sends the frame to the output port(s) associated with MAC address 13 ([0012]).  Each MAC logic circuit includes MAC logic suitable for communicatively coupling electrical signals received by or intended to be transmitted by a corresponding port and one or more switch circuits ([0043]).]  (NOTE: The MAC logic circuit is equivalent to “programmable logic device.”) 
Manzella does not appear to explicitly disclose a server comprising a processor; 
and a one-way link circuit comprising a programmable logic device, wherein the one-way link circuit is communicatively connected to the server, wherein the processor is configured to: 
transmit a filtering rule to the programmable logic device; 
However, HEO YOUNG JUN discloses a server comprising a processor; (See, HEO YOUNG JUN, section IV; TCP server)
and a one-way link circuit comprising a programmable logic device, wherein the one-way link circuit is communicatively connected to the server, (See, HEO YOUNG JUN, section IV; The transfer TCP application proxy in unidirectional transmit system acts like TCP server, and connects to TCP client. The receive TCP application proxy in unidirectional receive system acts like TCP client, and connects to TCP server. The TCP UNIWAY system transfers TCP SYN, TCP ACK, TCP PUSH, TCP FIN, and transmission data.)
wherein the processor is configured to: transmit a filtering rule to the programmable logic device; (See HEO YOUNG JUN, Fig 2 and section I-III; “Higher security area, IP/port filter, content filter and protocol break”; a unidirectional security gateway system called UNIWAY which provides forward error correction, session management, packet sequence number, IP/Port filter, content filter, and protocol break for ensuring reliability and security of transfer data. i.e., forwarding rules) 
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 

5. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 1, wherein the filtering rule is associated with a packet format of the at least one data packet. (See   HEO YOUNGJUN, fig 3; message format)
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 
 6. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 5, wherein the packet format comprises a proprietary header, wherein the proprietary header comprises: a synchronization word and a checksum of the proprietary header, wherein the programmable logic device determines whether to output the at least one data packet by checking the synchronization word and the checksum according to the filtering rule. (See Manzella, [0004]; fig. 1, elements 10, 11, 13, 14, 15, 17, 18).  [Packet-switched data is transmitted in frames and to synchronize receiving nodes, each Ethernet frame 10 includes a 56-bit preamble 11 and an eight-bit start of frame delimiter 12;  a destination address 13, a source address 14, and one or more virtual LAN identifiers 15 follow the preamble, and a  type/length identifier precedes a media access control (MAC) data 17 and a packet assembler/disassembler (PAD) 18 that vary in length from 46 to 1500 octets, with a frame check sequence 18 adding four more octets.]   7. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 6, wherein the proprietary header further comprising at least one of: a system time stamp, a Hash method of the data, an encryption method of the data, a total size of the data, a data size of the at least one data packet, and a sequence number of the at least one data packet. (See Manzella, [0004])8. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 7, wherein the packet format is an Ethernet packet format. (See Manzella, [0004]) 10. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 1, wherein the server further comprising: a transceiver coupled to the processor, wherein the processor receives the filtering rule through the transceiver. (See HEO YOUNGJUN, fig 2)
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 
11. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 1, wherein the server further comprising: a transceiver coupled to the processor, wherein the processor receives the signal through the transceiver. (See HEO YOUNGJUN, fig 2) 
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 

12. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 1, wherein the signal is corresponded to a bi-directional protocol, wherein the at least one data packet is corresponded to a unidirectional protocol. (See HEO YOUNGJUN, fig 2) 
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 
13. The combination of Manzella and HEO YOUNGJUN discloses the communication system according to claim 1, further comprising: a storage device coupled to the one-way link circuit, wherein the programmable logic device transmits the at least one data packet to the storage device in response to determining not to output the at least one data packet. (See HEO YOUNGJUN, fig 2) 
Manzella and HEO YOUNGJUN are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella with the teaching of HEO YOUNG JUN to include a server because it would have allowed the management of the network. 

Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over are rejected under 35 U.S.C 103 as being unpatentable over Manzella et al. (US 2015/0030027 A1, hereinafter referred to as Manzella) in view of HEO YOUNG JUN et.al, NPL document “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control systems” ( IDS submitted   
 12/10/2021) in further view of Pope, US pat. No 20140304803. 

The combination of Manzella and HEO YOUNGJUN does not disclose the communication system according to claim 1, wherein the processor transmits the filtering rule to the programmable logic device by a message corresponding to a public key, wherein the programmable logic device comprises: a trusted platform module obtaining the filtering rule from the message according to a private key corresponding to the public key.
However, Pope discloses wherein the processor transmits the filtering rule to the programmable logic device by a message corresponding to a public key, wherein the programmable logic device comprises: a trusted platform module obtaining the filtering rule from the message according to a private key corresponding to the public key. (See Pope, [0172]; For digital signing the RSA cryptosystem may be implemented for example by providing a public-private key pair. In a further or additional example, the advanced encryption standard (AES) may be implemented for the message encryption of messages between the control engine and NIC (compliance filter).)
Manzella, HEO YOUNGJUN and Pope are analogous art because they are from the same field of endeavor which is packet filter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella and HEO YOUNGJUN with the teaching of Pope to include a key-pair because it would have allowed information to be securely transported.  

Claims 3-4 are rejected under 35 U.S.C 103 as being unpatentable over are rejected under 35 U.S.C 103 as being unpatentable over Manzella et al. (US 2015/0030027 A1, hereinafter referred to as Manzella) in view of HEO YOUNGJUN et.al, NPL document “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control systems” (IDS  submitted   12/10/2021) in further view of Lacombe, US pat.No 20030037172. 

The combination of Manzella, HEO YOUNGJUN does not disclose the communication system according to claim 1, wherein the server further comprising: a second programmable logic device coupled to the processor; and a watchdog timer coupled to the second programmable logic device and the processor, wherein the watchdog timer reset the processor to reboot the server in response to not receiving a command from the second programmable logic device in a pre-configured time period. 
However, Lacombe discloses a second programmable logic device coupled to the processor;(See Lacombe, [0032]; logic device 206 and logic device 212) and a watchdog timer coupled to the second programmable logic device and the processor, wherein the watchdog timer reset the processor to reboot the server in response to not receiving a command from the second programmable logic device in a pre-configured time period. (See Lacombe, [0013])
Manzella, HEO YOUNGJUN and Lacombe are analogous art because they are from the same field of endeavor which is system monitoring. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella and HEO YOUNGJUN with the teaching of Lacombe to include a watchdog timer because it would have allowed to reset the system when something goes wrong. (See Lacombe, [0006]) 
4.The combination of Manzella, HEO YOUNGJUN and Lacombe discloses the communication system according to claim 3, wherein the server further comprising: a main memory coupled to the processor; (See Lacombe, fig 1) and a storage medium coupled to the processor, (See Lacombe, fig 2 ) wherein the storage medium stores a kernel program;(See Lacombe, fig 5 and fig 1) wherein the processor reboots the server by loading the kernel program to the main memory. (See Lacombe, [0028])
Manzella, HEO YOUNGJUN and Lacombe are analogous art because they are from the same field of endeavor which is system monitoring. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella and HEO YOUNGJUN with the teaching of Lacombe to include a watchdog timer because it would have allowed to reset the system when something goes wrong. (See Lacombe, [0006]) 

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over are rejected under 35 U.S.C 103 as being unpatentable over Manzella et al. (US 2015/0030027 A1, hereinafter referred to as Manzella) in view of HEO YOUNG JUN et.al, NPL document “A Design of Unidirectional Security Gateway for Enforcement Reliability and Security of Transmission Data in Industrial Control systems” (IDS submitted   
12/10/2021) in further view of Mori, US pat. No 20040205056. 

9. The combination of Manzella and HEO YOUNGJUN does not disclose the communication system according to claim 8, wherein the packet format further comprising: a type-length-value frame storing at least one of a Hash value corresponding to the Hash method and a destination file name of a file corresponding to the at least one data packet. 
However, Mori discloses a type-length-value frame storing at least one of a Hash value corresponding to the Hash method and a destination file name of a file corresponding to the at least one data packet. (See Mori, [0017] and [0087-0088] )
Manzella, HEO YOUNGJUN and Mori are analogous art because they are from the same field of endeavor which is system monitoring. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manzella and HEO YOUNGJUN with the teaching of Mori to include a hash value to secure the packet. 
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shellhammer, US20130094619, title “Systems and methods for packet detection”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 7/28/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438